Citation Nr: 9930948	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-03 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of 
perforating gunshot wound of the left shoulder region 
involving Muscle Groups I and II, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to November 
1945.

This appeal arises from a December 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDING OF FACT

The veteran's residuals of a perforating through and through 
gunshot wound of the left shoulder area involving Muscle 
Groups I and II is manifested by not more than moderate 
damage to each muscle group.  


CONCLUSION OF LAW

The criteria for an increased rating for residuals of 
perforating gunshot wound of the left shoulder area involving 
Muscle Groups I and II, currently rated as 20 percent 
disabling, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.55(f), 4.73, Diagnostic 
Codes 5301-5302 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds the veteran's claim well grounded 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
That is, he is found to have presented a claim which is not 
inherently implausible, inasmuch as a mere allegation that a 
service connected disability has increased in severity is 
sufficient to establish an increased rating claim as well 
grounded.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); 
Proscelle v. Derwinski, 2 Vet. App. 629, 623 (1992).  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to his claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a).

Additionally, in accordance with 38 C.F.R. §§ 4.1-4.2 (1997) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed the veteran's service medical records and all 
other evidence of record pertaining to the history of the 
veteran's service-connected disability.  The Board has found 
nothing in the historical record which would lead to a 
conclusion that the current evidence on file is inadequate 
for proper rating purposes.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 
4.1; Fenderson v. West, 12 Vet. App. 119, 125 (1999).  The 
basis of disability evaluations is the ability of the body as 
a whole, or of a system or organ of the body to function 
under the ordinary conditions of daily life, including 
employment.  See 38 C.F.R. § 4.10.  Although the history of a 
disability must be considered, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Documents created in 
proximity to the recent claim are the most probative in 
determining the current extent of impairment.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board's selection of a diagnostic code may not be set 
aside as "arbitrary, capricious, an abuse of discretion, or 
otherwise not in accordance with the law," if relevant data 
is examined and a reasonable basis exists for its selection.  
See Tedeschi v. Brown, 7 Vet. App. 411, 413-14 (1995); Butts 
v. Brown, 5 Vet. App. 532, 539 (1993).

The veteran's service medical records contain very detailed 
reports of treatment for the veteran's gunshot wound.  These 
records indicate the veteran was shot during combat in 
Bovegny, Belgium, at about 9:00 A.M., on January 15, 1945.  
The bullet, a 31 caliber, entered the left posterior 
shoulder, passed through the soft tissue of the back, and 
exited the left posterior chest near the angle of the 
scapula.  The wound was initially noted to be slight, and 
then, ultimately, moderate.  The wound was treated with sulfa 
and sutured.  A January 16, 1945, report indicates the wound 
was a penetrating through and through wound, which entered 
the left posterior neck and exited at the level of the 4th 
rib, into the scapula space, with intrathoracic change.  The 
wound was treated by debridement and hemostasis (arrest of 
bleeding), the bullet tract was mechanically cleansed, and 
sulfa and penicillin were installed in the tract.  An X-ray 
of the wound revealed no other problems.  A gauze dressing 
was applied.  The veteran's general condition was noted to be 
good at that time.  A February 7, 1945 report indicates the 
bullet did not enter the chest cavity.  That report also 
indicates the wound was then well healed, and that the 
veteran was ready for transfer to the 827th Convalescent 
Center.  A May 1945 report indicates the veteran was 
discharged for general duty assignment to the 10th 
Reinforcement Depot.  His November 1945 discharge physical 
examination report indicates a scar on the left shoulder, and 
that an examination failed to reveal any abnormality of the 
left shoulder.

The initial rating decision of May 1946 granted a 10 percent 
rating due to scars only; no other disability was identified.  
In March 1954 the RO, finding clear and unmistakable error in 
the May 1946 rating decision, indicated that the veteran's 
gunshot wound was moderate as to both Muscle Group I and II, 
and, increased by one level the evaluation and used it as the 
combined rating for the affected Muscle Groups.  

A disability which has been continuously rated at or above 
any evaluation of disability for 20 or more years for 
compensation purposes under laws administered by the 
Department of Veterans Affairs will not be reduced to less 
than such evaluation except upon a showing that such rating 
was based on fraud.  38 U.S.C.A. § 110; 38 C.F.R. § 3.951(b).  
Accordingly, the 20 percent rating is protected.


The Board notes that no medical treatment records for this 
disability have been submitted since the veteran's discharge 
in November 1945, to the present date.

A September 1997 VA orthopedic examination report indicates 
the veteran complained of numbness and limitation of motion 
of the left shoulder.  He denied any nocturnal symptoms of 
left shoulder pain.  He reported his shoulder bothered him 
when lifting heavy objects or doing excessive work.  Range of 
motion of the left shoulder was left abduction of 120 
degrees, right abduction of 140 degrees, external rotation of 
40 degrees, internal rotation of 50 degrees, extension of 50 
degrees bilaterally, symmetric, and flexion of 160 degrees, 
bilaterally, symmetric.  Motor testing demonstrated deltoids 
4/5 and symmetric, supraspinatus 4/5 and symmetric, triceps, 
biceps, wrist, flexors, extensors, and hand intrinsics all 
4/5 and symmetric.  Internal/external rotation was slightly 
weak at 4/5, but was symmetric.  Reflexes at the triceps, 
biceps, and brachial radialus were 1 + and symmetric.  
Hoffmann's, Lhermitte's, and impingement signs were negative, 
as was Speed's and apprehension tests.  Tenderness was found 
about the left acromioclavicular joint. No tenderness was 
found about the acromion.  Crepitation was found with range 
of motion testing.  East test was mildly positive, with 
diffuse numbness and tingling to the entire hand at 45 
seconds.  No X-rays of the neck and shoulder were taken.  The 
diagnosis was status post gunshot wound to the left shoulder 
with a  well-healed surgical scar on the posterior scapula.  
"He does have some shoulder difficulties; whether or not 
this numbness and tingling is related is unlikely from his 
injury."  The examiner indicated that further workup, 
including X-rays, was necessary to determine additional 
pathology, but "the new numbness and tingling appears to be 
unrelated to the previous injury."

During a September 1997 VA neurological examination the 
veteran indicated that he was retired for 10 years.  Upon 
neurologic examination the head and neck were found to be 
normal, with no nucal rigidity, lymphadenopathy, or cranial 
cervical bruits (abnormal sounds).  All pertinent cranial 
nerves were found to be normal.  On motor examination the 
veteran had normal tone, bulk, and strength in all motor 
groups throughout.  Range of motion was found to be entirely 
within normal limits in the left shoulder.  Sensation was 
intact to light-touch, pinprick, vibration and proprioception 
throughout.  Some subjective decrease in the sharpness of 
pinprick over the dorsum of the left hand and arm was noted.  
Reflexes were 2 + and symmetric in the biceps, triceps and 
brachial radialis.  Cerebellar examination revealed normal 
finger to nose and fine motor movement throughout.  The 
impression was history of shoulder injury with some mild 
subjective numbness in the left hand.

In his March 1998 substantive appeal the veteran complained 
of headaches at the base of his neck.

During the veteran's April 1998 personal hearing he testified 
that it felt "achy," "heavy," "sloppy," and "numbish" 
in the area of the wound.

During an April 1998 VA examination the veteran reported he 
had surgery for his gunshot wound in service (but see service 
medical records, above).  He currently complained of a 
diffuse ache about his left shoulder, mainly posteriorly, and 
mild posterior neck pain.  He denied any numbness or tingling 
in his left upper extremity.  Range of motion testing 
revealed normal range of motion.  The shoulder girdle 
musculature did not appear to be atrophic.  Palpation of the 
shoulder was relatively unremarkable, and his anterior cuff 
and acromioclavicular joint were nontender.  Strength of the 
rotator cuff musculature, including infraspinatus, 
supraspinatus, and subscapularis was 4+/5.  Impingement sign 
was negative, as was speech test.  Forced abduction against 
resistance was equivocal for pain in the acromioclavicular 
joint region.  Examination of the cervical spine was normal 
except for limitation of extension to 30 degrees and pain at 
extremes of motion.  X-rays of the left shoulder revealed no 
fracture, dislocations or significant arthritic changes.  The 
impression was a dull, chronic ache about the left shoulder.  
The examiner indicated he felt the veteran did have some 
residual disability about his left shoulder, secondary to the 
gunshot wound.  He stated the examination of the cervical 
spine was consistent with probable cervical degenerative disc 
disease.

Initially, the Board notes that while the veteran complained 
of cervical spine symptomatology, and the April 1998 VA 
examination report indicated cervical degenerative disc 
disease, there is no medical opinion of record relating any 
cervical spine symptomatology or headaches to the service 
connected gunshot wound. 

38 C.F.R. § 4.71a, Plate I, indicates that normal forward 
flexion of the shoulder is 0-180 degrees, with 90 degrees 
being parallel to the ground; normal abduction is also 0-180 
degrees, with 90 degrees being parallel to the ground; normal 
external rotation is 0-90 degrees, with 0 degrees being 
parallel to the ground and 90 degrees being vertical to the 
ground; and normal internal rotation is also 0-90 degrees, 
with 0 degrees being parallel to the ground and 90 degrees 
being vertical to the ground.

Disabilities resulting from muscle injury are rated in 
accordance with 38 C.F.R. § 4.73, Diagnostic Codes (DC) 5301-
5329.  The veteran's disability, involving the left shoulder 
and mid dorsal areas, involving Muscle Groups I and II, has 
been rated by the RO under DC 5301 and DC 5302, as being 20 
percent disabling.  DC 5301 rates injuries to Group I 
muscles, which include the extrinsic muscles of shoulder 
girdle: (1) the trapezius; (2) the levator scapulae; and (3) 
the serratus magnus.  Their function includes the upward 
rotation of the scapula and elevation of the arm above 
shoulder level.  DC 5301 rates injuries to Group II muscles, 
which include the extrinsic muscles of shoulder girdle: (1) 
pectoralis major II (costosternal); (2) latissimus dorsi and 
teres major (teres major, although technically an intrinsic 
muscle, is included with latissimus dorsi); (3) pectoralis 
minor; (4) rhomboid.  Their function includes the depression 
of the arm from vertical overhead to handing at the side (1, 
2); downward rotation of the scapula (3, 4); 1 and 2 act with 
Group III in forward and backward swing of the arm.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).

Under DC 5301 and DC 5302, disabilities resulting from muscle 
injuries shall be classified as slight, moderate, moderately 
severe or severe.  A slight disability of muscles is a simple 
wound of muscle without debridement or infection; the service 
department records show a superficial wound with brief 
treatment and return to duty; no cardinal signs or symptoms 
of muscle disability as defined above are evident; objective 
findings include minimal scar, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate disability of muscles is a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection; service department records or other evidence shows 
inservice treatment for the wound; there is a record of 
consistent complaint of one or more of the cardinal signs and 
symptoms of muscle disability as defined above, particularly 
a lowered threshold of fatigue after average use, affecting 
the particular functions controlled by the injured muscles; 
there are entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue, with some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  Id.

A moderately severe disability of muscles is a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring; the service department record or 
other evidence showing hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined above, and, if present, evidence of inability to 
keep up with work requirements; objective findings would 
include entrance and (if present) exit scars indicating the 
track of missile through one or more muscle groups, 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, with tests of strength and endurance compared 
with sound side demonstrating positive evidence of 
impairment.  Id.

A severe disability of muscles is a through and through or 
deep penetrating wound due to a high-velocity missile, or 
large or multiple low-velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring; the service department 
records or other evidence shows hospitalization for a 
prolonged period for treatment of wound, with a record of 
consistent complaints of cardinal signs and symptoms of 
muscle disability as defined above, worse than those shown 
for moderately severe muscle injuries, and, if present, 
evidence of inability to keep up with work requirements; 
objective findings include ragged, depressed and adherent 
scars indicating wide damage to muscle groups in the missile 
track, with palpation showing loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area, with 
muscles swelling and hardening abnormally in contraction, and 
with tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicating a severe impairment of function.  If present, the 
following are also signs of severe muscle disability: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of a scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; and induration or atrophy of an entire 
muscle following simple piercing by a projectile.  Id.

The veteran is rated on the basis that he is right-handed.  
He has never disputed this finding.  

38 C.F.R. § 4.55(f) provides that, for muscle group injuries 
in different anatomical regions which do not act upon 
ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.

The service medical records reflect that the veteran was 
wounded in mid January and that the wound was well healed by 
early February.  The Board finds the service medical record 
evidence does not indicate that the veteran's gunshot wound, 
in either Muscle Group I or II, included prolonged infection, 
or sloughing of soft parts, and intermuscular scarring; the 
service department record or other evidence does not show 
hospitalization for a prolonged period for treatment of the 
wound, with a record of consistent complaint of cardinal 
signs and symptoms of muscle disability as defined above, or 
evidence of inability to keep up with work requirements; 
objective findings include entrance and exit scars indicating 
the track of missile through one or more muscle groups, but 
no indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side, tests of strength and endurance compared with 
sound side do not demonstrate positive evidence of 
impairment.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Thus, Board finds that the evidence indicates that the 
current symptomatology of the veteran's gunshot wound, right 
shoulder area, Muscle Group I, and Muscle Group II, is 
properly rated under the rating schedule as causing moderate 
injury or damage for each Muscle Group, warranting a 10 
percent rating for each Group under 38 C.F.R. § 4.55(f), 
4.73, DC 5301-5302.  The combined rating is properly 10 
percent.  Accordingly, the preponderance of the evidence is 
against an increased rating for residuals of a perforating 
gunshot wound of the left shoulder to mid-dorsal area, Muscle 
Groups I and II.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



ORDER

An increased rating for residuals of perforating gunshot 
wound of the left shoulder area, Muscle Groups I and II, 
currently rated as 20 percent disabling, is denied.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

 

